ClaRK, C. J.,
concurring in tbe opinion of tbe Court: It may not be improper to call attention, however," to tbe fact tbat tbe estate by entire-ties was not created in England by any statute, nor bas it been enacted by any statute in tbis State. It was created solely by tbe bolding of tbe courts of England at a time wben there.were no lawyers and when tbe judges were all either priests of tbe Catholic church or monks and a few laymen. Tbe North Carolina act of 1784, by which we abolished joint tenancy, naturally should have been held to abolish tbis, which was a joint tenancy. Certainly, the provision in 'the Constitution of North Carolina providing that married women should hold their property as if single should apply to all cases where property has been given by deed to two persons, for the Constitution forbids any discrimination as to property rights against a wife. It is certainly contrary to the intent of that provision of the Constitution that, as to property given by deed which, if made to any other two .persons, would have created' a tenancy in common, it should be held, if the parties happen to be man and wife, to be the sole property of the husband, with the sole pernancy of all the profits during his life, with the remainder over to the wife, only, if she be the longest liver; and that' otherwise she receives nothing in the property conveyed to her and her husband.
The Court has repeatedly called the attention of the Legislature to the estate by entireties, with the suggestion that it be abolished. The sole effect of its retention, besides the denial of the interest of the wife in the property, is to afford opportunity to parties who may wish to exempt their property from liability for the debts of either husband or wife.
Aside from it being in violation of the spirit and letter of Constitution, Art. X, sec. 6, the estate is invalid, for the reason that it confers an exemption of property thus conveyed to husband and wife against liability for any debt either of the husband or wife, thus giving an unjust and invalid exemption, beyond that which the Constitution gives, of $1,000 in realty and $500 in personalty.
Certainly, as the opinion of the Court says, when the husband has abandoned the wife and left for parts unknown, leaving her and five children destitute and liable to be a charge upon the county, his interest in the property, which is held to be the right to receive the sole profits as long as he lives, should be subjected by decree of the court either to lease or sale, or by the annual appropriation of the profits as they become personalty, to the support of the wife and children whom he has abandoned and left destitute.
The only objection to relief decreed by the 'court in this ease can come from the wife, who has a contingent remainder of the fee, but only *364in event she should survive him. This objection cannot be made when the wife, as in this case, is making the application that the property, or at least its profits, be applied to the support of herself and her children. She is assenting in advance as fully as her assent is given to such action when a divorce absolute has been granted.
Remembering that this estate has no statutory sanction, but was created by judicial legislation by judges, in a barbarous age, who were not lawyers, there should be no superstitious sanction attached to its retention, especially in view of the statutory and constitutional provisions which have abolished all discrimination as to property rights against married women. There was also a common-law provision, without statutory recognition, either in England or this country, authorizing husbands to chastise their wives “to make them behave themselves,” retained later in this State than perhaps in any other. That was incontinently abolished by this Court when Judge Settle said, in S. v. Oliver, 70 N. C., 61: “We have advanced from that barbarism.” The same should be said of the retention of the survival of this provision, by which the property of the wife is taken from her and given to the husband for his life, and remainder to him in fee if he be the sole survivor.
We had a judicial creation of an estate in an office in Hoke v. Henderson, 15 N. C., 1, originating here by decree of probably our ablest Court, but that proved so contrary, to the spirit of our institutions and so inconvenient in practice that, though it was quoted and approved more than sixty times by this Court, it was absolutely and incontinently disavowed and destroyed in Mial v. Ellington, 134 N. C., 131. There are other instances of similar progress by overruling former decisions not based on statutes. The highest claim made for the common law was that it was flexible, whereas a statute was not and could be changed or abolished by the courts when circumstances required it. It loses all right to this claim if we cannot overrule it as to such an anomaly even when in contradiction to our present legal thought and constitutional provisions as are embodied in this estate, which not only deprives the wife of her half of the property which is guaranteed to her by the Constitution, but exempts it from all liability to the debts of the husband or wife during their joint lives, in defiance of the rights of creditors to subject all property not embraced in the homestead and personal property exemption of the Constitution.